Citation Nr: 0428997	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher rating for degenerative joint 
disease of the left knee, evaluated as 10 percent disabling.

2.  Entitlement to a higher rating for degenerative joint 
disease of the right knee, evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for residuals of a left 
knee meniscectomy other than degenerative joint disease, 
evaluated as 20 percent disabling.

4.  Entitlement to a higher rating for residuals of a right 
knee meniscectomy other than degenerative joint disease, 
evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board remanded this case in January 2001.  Inexplicably, 
in April 2000, while the veteran's case file was at the Board 
for adjudication, the RO determined that the residuals of 
meniscectomies of the left and right knees included 
degenerative joint disease.  The RO granted separate 10 
percent ratings for this residual of the meniscectomies.  
Given that the veteran had previously appealed the ratings 
assigned for all residuals of left and right meniscectomies, 
the Board finds that the ratings for degenerative joint 
disease must also now be considered.  

In September 2002, the Board ordered additional development 
in this case to be conducted by the Board's Evidence 
Development Unit (EDU).  Prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Board member could direct Board personnel to undertake the 
necessary action.  See 38 C.F.R. § 19.9(a)(2) (2002).

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denied appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.

In light of the Federal Circuit's decision and other policy 
considerations, VA determined that the Veterans Benefits 
Administration (VBA) would resume all development functions 
except for those that the Board is statutorily permitted to 
carry out.  Accordingly, the Board again remanded in August 
2003 to enable the AOJ to consider the newly developed 
evidence prior to Board review.  After the new evidence was 
considered, a supplemental statement of the case (SSOC) was 
issued in April 2004, and the case is now again before the 
Board.


FINDINGS OF FACT

1.  The veteran's knee disorders are manifested by complaints 
of pain, swelling, weakness, instability, inability to stand 
for extended periods of time, severe degenerative joint 
disease (DJD), and the requirement to wear a brace on the 
left knee and to use a cane in the right hand to support the 
right leg.  

2.  The veteran's knee disorders cause no subluxation or 
lateral instability.

3.  The scars resulting from the veteran's service-connected 
disabilities of medial meniscectomies of the right and left 
knee are normal in appearance for post-surgical scars and are 
not symptomatic.

4.  The highest level of education attained by the veteran 
was completion of the eighth grade.

5.  The veteran's post-service employment was as a brick and 
block layer, and his last documented employment was in 1997.

6.  The veteran was unable to complete a vocational 
assessment because of his inability to read.

7.  Given this veteran's educational and occupational 
experience, his service-connected disabilities are of such 
nature and severity as to prevent him from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher rating for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5010 
(2004).

2.  The criteria for entitlement to a higher rating for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5010.

3.  The criteria for entitlement to an increased rating for 
residuals of a left knee meniscectomy other than degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic 
Code 5257 (2004).

4.  The criteria for entitlement to an increased rating for 
residuals of a right knee meniscectomy other than 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5259 (2004).

5.  The veteran is unemployable as a result of his service-
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was inducted into military service in 1968, and 
shortly thereafter injured both knees while in basic 
training.  He was initially granted service connection for 
his knee disabilities in a rating decision dated in March 
1971.  A 10 percent rating was awarded for the left knee 
under Diagnostic Code 5259, and the right knee was rated as 
non-compensably disabling under Diagnostic Code 5257.  In a 
November 1986 rating decision the veteran's right knee rating 
was increased to 10 percent following arthroscopy at a VA 
Medical Center (VAMC), rated under Diagnostic Code 5259.  

Treatment notes from the orthopedic clinic at VAMC Phoenix 
dated in July 1997 show that treatment of the left knee with 
NSAIDs and steroid injection had failed.  At a VA examination 
conducted in October 1997, the veteran gave a history of 
increasing pain and dysfunction in the preceding several 
months, with the left knee being worse than the right.  He 
reported that his left knee gave way seven or eight times a 
year, and locked four or five times a month.  It was noted 
that an orthopedist had prescribed a brace for the left knee, 
and recommended reconstruction of the left knee.  The right 
knee had not given way, but had locked a few times.  The 
veteran gave a history of working as a mason, laying brick 
and block, with increased swelling in the previous five 
years, and an inability to do the masonry work beginning in 
June 1997 because of his knee disabilities.  There was full 
range of motion with both knees, but there was positive 
crepitus, pain on motion, and tenderness in both knees.  The 
examiner's impression was degenerative joint disease of the 
knees, worse on the left, with pain, weakness, fatigability, 
and incoordination, worse on the left.  By a rating decision 
dated in April 1998 the veteran's left knee rating was 
evaluated under Diagnostic Code 5257, and was increased to 20 
percent, and the right knee rating of 10 percent, under 
Diagnostic Code 5259, was continued.  

A rating decision dated in February 1999, from which this 
appeal arises, continued the veteran's 20 percent rating for 
the left knee, the 10 percent rating for the right knee, and 
denied entitlement to TDIU.  The veteran perfected his appeal 
in August 1999, and appeared before a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2000.  
At the hearing the veteran testified that he experiences 
pain, weakness, instability, and locking in the left knee, 
and pain, weakness, and locking in the right knee.  

The RO afforded the veteran another VA examination in January 
2002.  The examiner noted the veteran reported that his left 
knee hurt all the time, requiring a brace on the left knee 
and use of a cane on the right side.  The left knee was 
reported to swell every month or so, and to occasionally pop.  
It was reported to give way at least once a month.  There was 
a limp on the left, and the knee was reported to be more 
symptomatic in the preceding four years, but especially in 
the previous two years, without additional injury.  The 
veteran reported weakness and fatigability related to pain, 
and incoordination was present on the left at all times with 
normal and repeated use.  He also reported pain in the right 
knee two or three times a year with accompanying weakness and 
fatigability, but no swelling, limping, incoordination, or 
giving way.  No brace was in use on the right side, and the 
veteran reported that the right knee had been more sore in 
the preceding two years.  

The examiner reported the left knee status post surgery with 
DJD, with slight plus to moderate functional impairment with 
no loss in range of motion.  There was no subluxation or 
lateral instability.  Regarding the right knee, the examiner 
reported that functional impairment was rated as mild plus, 
with no loss in range of motion.  There was no subluxation or 
lateral instability.  The examiner noted four scars in 
addition to barely-visible arthroscopic scars on the right 
knee.  There was a 15 3/8 inch scar on the right calf, a 14 
1/2 inch scar on the left calf, a 17 5/8 inch scar on the 
right thigh, and a 17 inch scar on the left thigh.  The 
examiner noted that the scars were typical post-surgical 
scars, well-healed, and of no clinical concern whatsoever.  
In a SSOC dated in May 2002, the RO continued the left knee 
at 20 percent disabling, the right knee at 10 percent 
disabling, and denied TDIU.  

A February 2003 VA examiner noted that the veteran wore a 
left leg brace, used a cane in the right hand, and limped 
with weight on the right foot.  The left knee showed bony 
deformity of both the medial and lateral femoral condyle as 
well as the tibial plateau, with no tenderness.  The medial 
joint spaces were almost obliterated, but the lateral joint 
spaces on both knees seemed to be normal.  There was no 
effusion.  There was very minimal medial gapping on the left, 
and none on the right.  He had negative Lachman, McMurray, 
and drawer signs bilaterally.  Range of motion bilaterally 
was from 0 to 120 degrees.  There was no weakness in thigh or 
calf muscles.  There was bicompartmental osteoarthritis of 
the left knee, moderate to severe, and moderate on the right 
side.  The examiner opined that the veteran could not work in 
his trade as a bricklayer or mason because "he simply cannot 
stand on his legs for that period of time.  He has no ability 
to obtain or retain employment at his job as a bricklayer 
because he cannot physically do the job anymore [because of] 
the pain that develops after he has been on his feet for 
several hours."  

As noted above, the case was subsequently remanded to the RO 
in April 2003 for consideration of the new evidence.  While 
in remand, the physician who had conducted the February 2003 
examination was asked to review the veteran's case file and 
make additional comments in view of the reviewed record.  The 
doctor provided an addendum dated in May 2004.  The addendum 
confirmed the February 2003 examination results, with the 
additional comments that X-ray reports supported the earlier 
conclusions, and that the veteran has severe DJD in both 
knees.  The examiner reiterated his assessment regarding the 
effect of the veteran's left and right knee disabilities on 
his ability to obtain or retain employment.  



II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Generally, the regulations do not permit the evaluation of 
the same disability under various diagnoses.  38 C.F.R. § 
4.14 (2004).  However, VA General Counsel has determined that 
where there are multiple disabilities or manifestations 
arising from the same service-connected disability, 
evaluation under more than one diagnostic code is not 
necessarily pyramiding in violation of § 4.14.  VAOPGCPREC 
23-97.  Specifically, evaluation of knee dysfunction under 
both Diagnostic Code 5003, which deals with arthritis of the 
knee and does not consider instability, and also under 
Diagnostic Code 5257, which deals with recurrent subluxation 
or lateral instability of the knee and does not consider 
arthritis, does not amount to pyramiding.  Id.  
The General Counsel has also held that 38 C.F.R. §§ 4.40 
(functional loss), 4.45 (reductions in normal excursion of 
joint movement), and 4.59 (painful motion) must be considered 
in assigning an evaluation for degenerative or traumatic 
arthritis under Diagnostic Code 5003 or 5010.  VAOPGCPREC 9-
98.  If a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion, and another diagnostic code which is based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45, and 
4.59.  Id.  Further, for a disability rated under Diagnostic 
Code 5259, removal of semilunar cartilage, §§ 4.40 and 4.45 
must also be considered because removal of the semilunar 
cartilage may result in complications producing loss of 
motion.  Id.  The Board notes, however, that General Counsel 
has determined that consideration of painful motion is not 
appropriate when rating under Diagnostic Code 5257.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (recognizing 
limitation imposed by pain on movement, but acknowledging 
some codes contemplate veteran's pain);  Johnson v. Brown, 9 
Vet. App. 7 (1996) (Diagnostic Code 5257 is not predicated on 
loss of range of motion, and thus sections 4.40 and 4.45, 
with respect to pain, do not apply).

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether other rating codes might lead to the award of higher 
ratings for the veteran's knee disabilities.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  (This is specifically 
required by Diagnostic Codes 5003 and 5010, at least with 
respect to the limitation of motion codes.)

A.  Degenerative Joint Disease

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-rays, requires the use of the criteria of Diagnostic 
Code 5003.  Diagnostic Code 5003 mandates that arthritis 
established by X-ray finding will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45 
(2004).  As noted above, the RO service connected the veteran 
for degenerative joint disease of the right knee and left 
knee as secondary to service-connected disabilities of medial 
meniscectomies of the right and left knee.  In its rating 
decision in April 2004, the RO evaluated each knee as 10 
percent disabling for DJD.  

Here, there is no evidence that there is any compensable 
limitation of range of motion in either knee.  At the VA 
examination conducted in January 2002 the examiner noted that 
there was no loss of range of motion in either knee.  At the 
VA examination conducted in February 2003, the examiner noted 
that range of motion bilaterally was from 0 to 120 degrees.  
Normal range of motion in the knee is defined for VA 
compensation purposes as from 0 to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2004).  In order for limitation of motion 
of the knee to be compensable, flexion must be limited to 45 
degrees or less, or extension must be limited to 10 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  Thus, while the February 2003 examination shows 
there is bilaterally some slight limitation in range of 
motion, it does not amount to compensable motion.  Since the 
limitation of motion of both knees is non-compensable under 
Diagnostic Codes 5260 or 5261, a rating of 10 percent is for 
application for each of the veteran's knees under Diagnostic 
Code 5010-5003.  Although it is clear that a recent examiner 
characterized the veteran's DJD as "severe," it is not as 
evident that these degenerative changes have affected 
function such that a higher rating might be assigned on 
account of functional losses due to pain.  DeLuca, supra.  
Comment was not specifically made by the most recent VA 
examiner, but the 2002 examiner, who found no limitation of 
motion in either knee, described the functional losses as 
equating to "mild plus" impairment on the right side and 
"slight plus to moderate" impairment on the left side.  
Even though some limitation of motion was shown in 2003 (0 to 
120 degrees), the characterizations set forth by the 2002 
examiner appear to represent the sort of functional 
impairments contemplated by Diagnostic Code 5003 for 
instances where limitation of motion is noncompensable and 
yet a 10 percent rating is assignable.  This 10 percent 
rating no doubt contemplates the effect of arthritis in major 
joints, such as disability caused by pain, despite the lack 
of a compensable limitation of motion.  Given the absence of 
specific evidence suggesting that pain experienced by the 
veteran equates to greater limitation of motion, a higher 
rating for degenerative joint disease of either knee is not 
warranted.

B.  Meniscectomy residuals other than DJD

Disabilities of the knee are rated under diagnostic codes 
5256 through 5261.  Diagnostic Code 5256 is for application 
when there is ankylosis of the knee.  There is no evidence 
that the veteran has ankylosis of either knee.  Diagnostic 
Code 5256 therefore is inapt.

Diagnostic Code 5258 is for application when there is 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  The veteran's 
semilunar cartilage has been removed from both knees, 
rendering application of Diagnostic Code 5258 also inapt.

Diagnostic Codes 5260 and 5261 are for application when there 
is limitation of flexion and extension, respectively.  As 
noted above, while the February 2003 examination shows there 
is bilaterally some slight limitation in range of motion, it 
is non-compensable.  An increased evaluation therefore is not 
available for either knee utilizing either Diagnostic Code 
5260 or 5261.  (See the discussion above regarding DJD and 
the effect on motion.)

Diagnostic Code 5259 is for application when there is removal 
of symptomatic semilunar cartilage; 10 percent is the only 
level of compensation available under Diagnostic Code 5259.  
The veteran's left knee was originally rated as 10 percent 
disabling under 5259 in a March 1971 rating decision, but was 
subsequently reevaluated by analogy to Diagnostic Code 5257 
in a rating decision dated in April 1998, which rated the 
disability at 20 percent.  The right knee was originally 
rated as 0 percent disabling under Diagnostic Code 5257, 
recurrent subluxation or lateral instability, but, following 
a meniscectomy on the right side in 1986, the right knee 
disability was reevaluated under Diagnostic Code 5259, and 
assigned a 10 percent evaluation in a rating decision dated 
in November 1986.  In light of the foregoing, and since the 
only rating available under Diagnostic Code 5259 is 10 
percent, it follows then that a higher evaluation is not 
available for either knee under Diagnostic Code 5259.  It 
should be noted that the surgical residual affecting the 
veteran is pain, which also is contemplated by the criteria 
for rating DJD, as discussed above.  Given that his symptoms 
contemplated by Diagnostic Code 5259 are already addressed in 
the rating for arthritis, namely pain, a higher rating for 
either knee under these criteria is not warranted.  38 C.F.R. 
§ 4.14.  

Residuals of the meniscectomies also include surgical 
scarring.  Scars such as the veteran's post-surgical scars 
may be compensable under Diagnostic Codes 7801 through 7804.  
38 C.F.R. § 4.118 (2004).  Diagnostic Code 7801 is for 
application if the veteran's scars are deep or cause limited 
motion.  The evidence does not support application of 
Diagnostic Code 7801.  Diagnostic Code 7802 warrants a 10 
percent evaluation if there is an area or areas of 144 square 
inches (929 square cm.) or more.  The Board notes that the 
veteran's post-surgical scars were evaluated by the January 
2002 examiner, who noted that all of the scars on both knees 
are well-healed and of no clinical concern whatever.  
Arthroscopic scars on the right knee were barely visible.  
Other scars consisted of the scars on the calves and thighs 
noted above.  Given their combined lengths, the scars would 
have to be more than two inches wide to equate to a 
compensable area of 144 square inches.  Since the examiner 
did not note the width of the scars, the Board must conclude 
that their width was so insignificant as to be not worthy of 
mention, and it is therefore improbable that the total area 
of the scars even approaches the 144 square inches threshold.  
Diagnostic Code 7803 is for application if the veteran's 
scars are superficial and unstable, and Diagnostic Code 7804 
is for application if the veteran's scars are painful on 
examination.  The evidence shows the veteran's scars are 
neither unstable nor painful on examination.  Diagnostic 
Codes 7803 and 7804 are therefore not for application here.  
The Board concludes that compensation for post-surgical scars 
is not warranted.

The criteria for rating scars changed during the pendency of 
this appeal, but the Board finds that neither the new 
criteria (discussed above), nor the old criteria provide a 
basis for awarding a compensable rating for any residual 
scar.  (Painful and tender scars warranted a compensable 
rating under the old Diagnostic Code 7804, as did superficial 
scars that were poorly nourished with repeated ulceration 
under the old Diagnostic Code 7803.  Scars causing functional 
limitation were to be rated based on loss of function of the 
part affected.  As noted above, none of this has been shown.  
Indeed, the examiner indicated that the scars were 
asymptomatic-without any concern clinically.  38 C.F.R. 
§ 4.118 (2002).)

Diagnostic Code 5257 is for application when there is 
recurrent subluxation or lateral instability of the knee.  
The veteran's left knee was initially rated as 10 percent 
disabling under Diagnostic Code 5259.  In a rating decision 
dated in April 1998 the RO reevaluated the veteran's knee 
disability by analogy to Diagnostic Code 5257, and increased 
the rating to 20 percent disabling.  The January 2002 
examiner noted that there was no subluxation or lateral 
instability in either knee.  Additionally, no such problem 
has otherwise been shown.  Given the absence of subluxation 
and lateral instability in both knees, there is no basis for 
awarding a higher rating for either knee under Diagnostic 
Code 5257.  

C.  TDIU

The veteran contends that his inability to maintain 
employment due to the physical limitations associated with 
the knees entitles him to TDIU.  TDIU may be awarded where 
the schedular rating is less than total when it is determined 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.   38 C.F.R. § 4.16(a) (2004).  Under 
§ 4.16(a) if there is only one service-connected disability, 
it must be rated at 60 percent or more.  If there are two or 
more disabilities, at least one of those disabilities must be 
rated at 40 percent or more, and the total combined rating 
must be 70 percent or more.  Disabilities of one or both of 
the lower extremities may be considered as one disability in 
applying the provisions of § 4.16(a).  The veteran's combined 
rating for left knee and right knee meniscectomy, and left 
knee and right knee degenerative joint disease, combine for a 
total rating of 50 percent, which does not meet the minimum 
requirements for consideration under 38 C.F.R. § 4.16(a).  
See also 38 C.F.R. §§ 4.25, 4.26 (2004).   

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  

The record shows the veteran worked as a mason and block 
layer from the time he left active military service until his 
knee disabilities forced him from this work in 1997.  The 
veteran filed an application for increased compensation based 
on unemployability on a VA Form 21-8940 received in July 
1998.  He reported spotty employment in the preceding five 
years and attributed that to his failing knees.  He noted 
that he was never actually fired from a job, but was 
inevitably told there was no additional work whenever he 
called.  The veteran noted that his most recent employer, 
T.K.M., Inc., had told him not to return because of his 
knees.  The RO queried the veteran's previous employers, but 
only T.K.M. and T.S.M., Inc. responded.  The response from 
T.K.M. indicated that the veteran only showed up for work 38 
of 60 days.  The reply from T.K.M. also indicated that they 
had made concessions because of the veteran's disability in 
the form of requiring him to go up on scaffolding.  The 
response from T.S.M. indicated that the veteran had simply 
quit showing up for work in 1996.  At the Board hearing, the 
veteran testified that, because of his knees, he was unable 
to work more than three or four hours before pain and 
swelling forced him to go home.  

On an Income-Net Worth and Employment Statement received in 
April 1999, the veteran indicated that he had earned a total 
of $3300 dollars as a block layer in the one year preceding 
the claimed unemployability date of June 1997.  The veteran 
indicated that, since that time, he had earned only $300 over 
a two-week period as a part-time block layer.

In an August 1999 notice of disagreement (NOD), the veteran 
noted that he was no longer able to work in his trade as a 
block layer, was unable to read or write, and had applied for 
vocational rehabilitation.  In a Vocational Assessment Report 
dated in August 1999 the tester first noted the veteran's 
history, including his having failed the eighth grade and 
then taken up work as a dishwasher.  After approximately one 
and a half hours of vocational testing the veteran quit the 
testing in frustration.  He commented that the testing 
reminded him of an apparently traumatic experience in the 
second grade when he was tested while being observed from 
behind a one-way mirror.  After the tester was able to 
establish a rapport with the veteran sufficient to enable 
completion of the interview, the veteran provided enough 
information to enable the tester to provide a partial 
evaluation.  The veteran reported his knee disabilities 
limited his ability to stand and to walk, and that he could 
sit for up to one hour without discomfort.  He stated that he 
was unable to crouch, crawl, stoop, or kneel, and avoided 
climbing stairs.  The veteran reported that he had worked 
exclusively as a brick and block layer since leaving the 
service.  

In testing, the veteran attempted the Reading-Free Vocational 
Interest Inventory, but discontinued it after completing only 
four questions.  Two other tests regarding occupational 
preferences and interests were mailed to the veteran with the 
understanding that his wife would help him with the 
questions.  In aptitude testing the veteran tested at the 
second grade level in reading and spelling, and at the fifth 
grade level in arithmetic.  He scored at the second 
percentile in tests involving spatial relations and numerical 
ability.  In testing of abstract reasoning, the veteran 
scored in the ninetieth percentile, which the tester found 
interesting, given the very low academic scores.  The tester 
noted that significant remedial needs were identified in the 
area of basic academic skills, but that it was uncertain the 
veteran would be receptive to the remediation of his academic 
deficits.  The tester opined that the veteran was virtually 
unemployable at the time, and would benefit from skill 
training for suitable employment, but that he may not be 
receptive to participation in career development services.  
The tester concluded that the veteran probably would not 
benefit from job placement service because of his unresolved 
adjustment issues and his lack of suitable job skills.

At his February 2000 hearing before the undersigned, the 
veteran reiterated his employment history and his inability 
to work in his trade because of his knee disabilities.  He 
testified that, while he had worked as a cook in the service, 
he would not be able to do that now because of his inability 
to stay on his feet for more than four hours at a time.  The 
veteran also lamented that his inability to read, together 
with the elementary nature of the testing he had undergone in 
his vocational assessment testing, had doomed his prospects 
for vocational training.  He testified that it had been 
suggested that, based on the abbreviated testing, he might be 
able to become a small engine mechanic.  The veteran noted, 
however, that, without reading skills, he would not be able 
to learn enough to do the work, and that such work would also 
require him to be on his feet.  

In the instant case, the evidence supporting the veteran's 
claim for TDIU under § 4.16(b) is at least in relative 
equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record 
shows that, as a result of the veteran's service-connected 
knee injuries, he must rely on a leg brace and a cane, and, 
because of the pain caused by his knee injuries, he cannot 
remain on his feet for more that a few hours at a time.  The 
February 2003 VA examiner was unequivocal in his assessment 
that the veteran has no ability to obtain or retain 
employment at his job as a bricklayer because he cannot 
physically do the job anymore due to the pain that develops 
after he has been on his feet for several hours.  The 
addendum dated in May 2004 confirmed that assessment, and 
noted that the veteran suffers severe DJD in both knees.  

As noted above, the veteran testified at his hearing that he 
lacks the reading and other academic skills necessary for 
vocational testing.  The results of the vocational assessment 
noted above support that contention, and also held out little 
hope for remediation.  The vocational assessment noted above 
included the opinion that the veteran was "virtually 
unemployable" at the time.  The Board also notes that 
testing at the time of the veteran's induction into the 
military resulted in an AFQT score of 29, which placed him in 
category IV.  

In summary, it is apparent to the Board that, because of his 
service-connected disabilities, the veteran cannot secure or 
follow a substantially gainful occupation which requires him 
to remain on his feet.  It is also evident that the veteran 
lacks the requisite academic skills to enable vocational 
training which might lead to employment not requiring 
reliance on his legs.  Finally, there appears to be little 
hope that the veteran can acquire those academic skills 
necessary to enable vocational training.  Accordingly, with 
reasonable doubt resolved in the veteran's favor, total 
disability for compensation based on unemployability of the 
veteran is warranted.

III.  VCAA

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  The Board has considered the 
provisions of the VCAA in adjudicating this veteran's claims 
for increased ratings.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2001, shortly after enactment of the VCAA, and before the 
implementing regulations were promulgated.  

Specifically regarding VA's duty to notify, the February 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO provided a 
statement of the case (SOC) and two SSOCs reporting the 
results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained all of the available medical 
evidence described by the veteran.  The veteran was also 
afforded no fewer than four VA medical examinations that were 
conducted in connection with the knee claims.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a higher rating for degenerative joint disease 
of the left knee is denied.

Entitlement to a higher rating for degenerative joint disease 
of the right knee is denied.

Entitlement to an increased rating for residuals of a left 
knee meniscectomy other than DJD is denied.

Entitlement to an increased rating for residuals of a right 
knee meniscectomy other than DJD is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



